Citation Nr: 0911294	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Whether the Veteran is competent to handle the 
disbursement of Department of Veterans Affairs (VA) funds.  

4.  Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Mark Hardee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and June 2006 rating decisions of 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2006 rating decision, in 
pertinent part, the RO determined that new and material 
evidence had not been submitted to reopen the Veteran's claim 
of service connection for PTSD with depression.  In the same 
rating decision, the RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for bilateral hearing loss, but denied the claim 
on its merits.  In the June 2006 rating decision, the Veteran 
was found not competent to handle the disbursement of VA 
funds.  

In December 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

In April 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2008).

The issues of service connection for degenerative joint 
disease of the thoracolumbar spine and competency to handle 
the disbursement of Department of Veterans Affairs (VA) funds 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Service connection for bilateral hearing loss was denied 
in a December 2004 rating decision.  The Veteran was notified 
of this decision and of his appeal rights.  He did not appeal 
the decision.

3.  The evidence received since the December 2004 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  

4.  Inservice findings of high frequency sensorineural 
hearing loss reasonably represented the earliest 
manifestations of the Veteran's current bilateral hearing 
loss.  

5.  The RO denied reopening the claim of service connection 
for PTSD with depression in a December 2004 rating decision.  
The Veteran was notified of this decision and of his appeal 
rights.  He did not appeal the decision.  

6.  Since the December 2004 rating decision denied reopening 
the claim of service connection for PTSD with depression, 
evidence that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.  




CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302(b), 20.1103 (2008).  

2.  The evidence received since the December 2004 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).  

4.  The December 2004 rating decision, which denied reopening 
the claim of service connection for PTSD with depression, is 
final, and evidence received since that decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

In regards to the claim of whether the Veteran is competent 
to handle disbursement of funds, the VCAA is inapplicable to 
competency cases, in essence because it applies to claims 
filed under Chapter 51 of Title 38, United States Code.  In 
this case, like all competence cases, is subject to the 
provisions of Chapter 55 of Title 38.  See Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006) (an applicant for restoration of 
competency is not seeking benefits under chapter 51, but, 
rather, is seeking a decision regarding how his benefits will 
be distributed under chapter 55).  Consequently, the Board is 
not required to address the RO's efforts to comply with the 
VCAA with respect to the issue here on appeal.  In any event, 
this issue is being remanded below.

Turning to the Veteran's other claims on appeal, the Board 
finds that the VCAA notice requirements have been satisfied 
by the October 2004 and March 2006 letters sent to the 
Veteran.  In both letters, the Veteran was informed that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency. It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claims for service 
connection for bilateral hearing loss and PTSD with 
depression in the October 2004 and March 2006 VCAA letters.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
November 1984 to April 2007.  The Veteran was afforded a VA 
examination in connection with his claim of service 
connection for bilateral hearing loss.  

VA has not provided the Veteran with an examination in 
connection with his claim for service connection for PTSD 
with depression; however, the Board finds that VA was not 
under an obligation to have the Veteran examined for his 
claim.  The Veteran has not brought forth new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The above cited regulation, 38 C.F.R. § 
4.125(a), refers to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed. (1994) (DMS- IV), as the source for criteria for the 
diagnosis of claimed psychiatric disorders.  DSM-IV provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Decision  
A.  Bilateral Hearing Loss  

In a December 2004 rating decision, the RO denied service 
connection for bilateral hearing loss.  The RO explained that 
service treatment records were negative for complaints of 
hearing loss and VA outpatient treatment records only 
reported the Veteran being hard of hearing.  The RO concluded 
that because the Veteran failed to report for his scheduled 
VA audiological examination in connection with his claim, 
there was no evidence of record showing that his claimed 
bilateral hearing loss was related to his active military 
service.  The Veteran was notified of the denial in a 
December 2004 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In a March 2006 personal statement, the Veteran stated that 
he suffered from hearing loss while maintaining and repairing 
generators ranging from 15 kilowatts to 100 kilowatts during 
his military service.  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
Of record are service treatment records which note findings 
of audiometric evaluations and a recent audiological 
evaluation indicating moderate to profound hearing loss.  The 
Board finds that the recent audiological examination is new 
and material, as it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss because there is now a current 
examination showing bilateral hearing loss disability.  This 
information was not previously before the decision maker.  
Thus, the claim is reopened and will be considered on the 
merits as discussed below.  

Service treatment records contain no complaints of or 
treatment for bilateral hearing loss.  A January 1973 
audiometric evaluation shows 0 pure tone threshold loss at 
all relevant frequencies bilaterally except for 2 readings of 
5, at 4000 Hertz in the left ear and at 500 Hertz in the 
right ear.  Upon discharge from service, the Veteran reported 
having or had hearing loss on his April 1976 report of 
medical history.  Clinical evaluation of the ears during the 
April 1976 separation examination was normal, and audiometric 
testing revealed the following puretone thresholds, in 
decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
20
15
20
25
30

Later in April 1976, a consultant noted that the Veteran had 
progressive sensorineural hearing loss, that he was currently 
in a hazardous noise area and that his hearing should be 
further evaluated for possible profile change.

Prior to discharge, the Veteran underwent additional 
audiometric testing in June 1976.  The audiometric worksheet 
noted that initial and final responses were greatly 
exaggerated by the Veteran and that he failed to cooperate 
voluntarily.  The audiologist opined that the results of the 
Veteran's hearing from the GSR audiometry, stapedius reflex 
test, and speech discrimination testing were consistent with 
a medical diagnosis of non-organic involvement.  The 
audiologist diagnosed the Veteran with probable high 
frequency mild sensorineural hearing loss, essentially 
meaning "normal hearing through speech range."  

In March 2006, the Veteran was afforded a VA examination for 
his bilateral hearing loss.  The Board notes that puretone 
thresholds in decibels were obtained during the examination, 
but the VA examiner was unable to obtain speech recognition 
scores.  The Veteran's puretone thresholds in decibels were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
85
90
90
LEFT
45
90
95
100
95

The VA examiner explained that the Veteran was very unclear 
in his service history and his reporting of events seemed 
unreliable.  She concluded that an opinion of whether his 
hearing loss is due to service could not be made because of 
the Veteran's unreliable case history and incomplete test 
results.  The VA examiner explained that to make such opinion 
would be resorting to mere speculation and due to the 
Veteran's mental status, a more accurate test or case history 
cannot be performed.  

In November 2006 the Veteran underwent an audiological 
assessment at his local VA outpatient treatment facility.  
Audiometric testing revealed the following puretone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
80
80
80
LEFT
50
75
80
100
100

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 4 percent in the left ear.  The 
audiologist noted that some of the testing results were 
inconsistent, but otherwise the audiometric evaluation 
revealed moderate to profound hearing loss.  

Based upon the evidence in the claims file, the first time 
the Veteran's bilateral hearing loss is shown as a disability 
in accordance with 38 C.F.R. § 3.385 is in the March 2006 VA 
audiological examination report, which occurred many years 
following the Veteran's discharge from service.  At that 
time, the VA examiner stated that she could not connect the 
Veteran's bilateral hearing loss to his service without 
resorting to mere speculation.  Nevertheless, the service 
treatment records show that his hearing deteriorated during 
service, and he was noted to have a progressive sensorineural 
hearing loss.  Even though the inservice examiner reported 
that the Veteran exaggerated the hearing test results, a high 
frequency hearing loss was still noted.  The most recent VA 
examination opinion is equivocal at best and fails to account 
for the auditory findings shown in the service treatment 
records; it dies not militate against the Veteran's claim.  
The Board concludes that there is reasonable doubt in this 
case as to whether or not the progressive sensorineural loss 
shown in service, although not yet meeting the definition of 
disability in 38 C.F.R. § 3.385, represented the earliest 
manifestations of the Veteran's current bilateral hearing 
loss.  Resolving that doubt in favor of the Veteran, the 
Board finds that his current bilateral hearing loss began in 
service.   

B.  Post-Traumatic Stress Disorder (PTSD) with Depression  

At the time of the December 2004 rating decision, which 
denied reopening the claim of service connection for PTSD 
with depression, the evidence of record consisted of the 
Veteran's service treatment records, VA outpatient treatment 
records from November 1984 to September 2004, and the 
Veteran's September 2004 application for compensation 
benefits.  The Veteran reported on his November 1969 
enlistment examination report of medical history as having or 
having had nervous trouble of any sort, and the examiner 
indicated that the Veteran had "nervous trouble - shakes."  
While in service, the Veteran reported to sick call with 
complaints of anxiety and forgetfulness.  Service treatment 
records state that the Veteran was unable to cope with the 
situation in his environment.  Upon discharge from service, 
psychiatric evaluation during the April 1976 separation 
examination was normal.  After discharge from service, two 
January 1992 VA outpatient treatment records reflect 
diagnoses for PTSD with depression and "rule out" 
psychosis/depression.  In the December 2004 rating decision, 
the RO denied reopening the Veteran's claim because no new 
evidence had been received since the last final decision.  
The RO explained that additional evidence was requested in an 
October 2004 letter, but the Veteran failed to respond to the 
RO's request.  As such, the RO denied reopening the Veteran's 
claim of service connection for PTSD with depression.  The 
Veteran was notified of the denial in a December 2004 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, the December 2004 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In a March 2006 personal statement, the Veteran states that 
service connection is warranted for his PTSD.  He explained 
that he developed PTSD during his peacetime duty because he 
was surrounded by Russian MiG's, bombers, "missels [being] 
armed," armed troops, loaded rifles, gangs destroying 
buildings with explosives, and Hurricane Camille tossing 
missiles and launches in the ocean.  The Veteran asserts that 
service connection is warranted for his PTSD.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented evidence since the December 2004 
rating decision which raises a reasonable possibility of 
substantiating the claim of service connection for PTSD with 
depression.  Since the December 2004 rating decision, the 
evidence received into the record includes the Veteran's 
personal statement attesting to his PTSD and the purported 
inservice incidents which caused his PTSD, VA outpatient 
treatment records from December 2005 to April 2007, and 
testimony elicited during the April 2008 hearing.  VA 
outpatient treatment records reflect no treatment, 
complaints, or diagnosis of PTSD with depression.  

While the medical records are new in that the Veteran did not 
previously submit them, they are not material, as they do not 
show that his claimed PTSD with depression was incurred 
during, or related to, service.  More importantly, the Board 
acknowledges the previous diagnosis of PTSD, but there is no 
indication of a verified stressor to support a diagnosis of 
PTSD.  None of the new records received since the December 
2004 rating decision provide such verification, and the 
Veteran has not presented or referred to the existence of any 
evidence that supports his contentions.  In this case, the 
additional evidence submitted continues to show that no 
verified stressor exists to support a diagnosis of PTSD.  The 
Veteran has not furnished any additional evidence which would 
serve to verify the accounts of his claimed stressors during 
military service.  

This lack of evidence of stressor corroboration is fatal to 
his attempt to reopen his claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (there must be new and material evidence as 
to any aspect of the claim which was lacking at the time of 
the last final denial in order to reopen the claim).  Because 
of the reported diagnosis of PTSD has been based upon the 
Veteran's uncorroborated account of his in-service stressors, 
any diagnosis of PTSD based upon those claimed stressors is 
of no probative value.  Under these circumstances, the Board 
concludes that none of the evidence added to the claims file 
since the December 2004 rating decision constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD with depression, and the 2004 denial 
remains final.  

In any event, as the Veteran is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation, and any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the testimony, even if 
new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Likewise such history of the claimed stressors 
reiterated by a health care professional from the history of 
a layman is also not material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for PTSD with depression.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  




ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Entitlement to service connection for bilateral hearing loss 
is granted.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for PTSD 
with depression is denied.


REMAND


VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2008).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetence.  38 C.F.R. § 3.353(c) (2008).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2008).  

In this case, a VA medical examiner in March 2006 noted a 
significant impairment in the Veteran's thought process and 
communication and opined that the Veteran was not competent 
to manage his personal financial affairs.  A field examiner 
in August 2006 reported, among other things, that he did not 
know the source and amount of his income and concluded that 
he was not able to handle VA funds in an appropriate manner.

Since those evaluations the Veteran testified at a hearing in 
April 2008.  He presented a letter from a personal banking 
manager stating that he had been financially responsible 
since opening his account in April 2006.  He also presented a 
letter from a company owner who noted that the assigned 
fiduciary had disappeared and that the Veteran had been 
handling his financial obligations with accuracy and 
dispatch.  The testimony and evidence added indicates that 
there may be a change in the Veteran's circumstances since 
the RO's determination of incompetency.  Therefore, the Board 
finds that further development of this issue is warranted.

The Board notes that in a July 2007 rating decision, the RO 
denied service connection for degenerative joint disease of 
the thoracic and lumbar spine, and the Veteran submitted a 
Notice of Disagreement (NOD) for the claim in August 2007.  A 
statement of the case (SOC) pertaining to this issue is not 
of record.  Where a claimant files a notice of disagreement 
and the RO has not issued an SOC, the issue must be remanded 
to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA field examination, to be 
conducted in conformity with M21-1MR, Part 11 
(Fiduciary Program), Chapter 2 (Field 
Examinations), to assess the Veteran's social, 
economic and industrial adjustment, and 
ability to administer funds without 
limitation.  Also, in light of the report that 
the fiduciary disappeared, the field examiner 
should ascertain whether or not an appointed 
fiduciary is, in fact, handling the Veteran's 
funds.  The entire claims folder including a 
copy of this REMAND must be made available to 
the field examiner.  Associate the field 
examination report with the claims folder.

2.  After the above action has been 
accomplished, schedule the Veteran for a VA 
psychiatric examination to determine whether 
he has the mental capacity to contract or to 
manage his affairs, including the disbursement 
of funds without limitation.  The entire 
claims folder including a copy of this REMAND 
must be made available to the examiner.  The 
complete rationale for the opinion should be 
provided.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal, that of the Veteran's 
competency, should be reviewed.  If the claim 
is denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

4.  With regard to the issue of service 
connection for degenerative joint disease of 
the thoracolumbar spine, issue a statement of 
the case containing all applicable laws and 
regulations, and reasons for the denial.  The 
Veteran should be advised of the time period 
in which to perfect his appeal.  Only if the 
Veteran's appeal as to this issue is perfected 
within the applicable time period should the 
case be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


